Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-15 directed to an invention non-elected without traverse.  Accordingly, claims 13-15 been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as set forth are allowable over the prior art as they cannot be anticipated or otherwise rendered obvious by the prior art.  The claims are found allowable based on the reasons set forth by applicant in the response filed 5/2/22, particularly the sections noting the reason for including light sensitive components in the prior art to Bedal.  The carbon components are included not only for their curing properties but also as a mold release in order to ease processing.  Those of ordinary skill in the art would not find it obvious to combine the references as set forth previously as the benefits of Bedal would not be achieved.  The previously set forth allowable subject matter of claim 16 has also been included in claim 1.  The statements concerning the allowable subject matter in the action dated 3/1/22 are incorporated herein by reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Hoban/Primary Examiner, Art Unit 1734